Title: James Monroe to Thomas Jefferson, 7 March 1810
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Albemarle 
                     March 7. 1810.
          
           
		  
		  
		  A Mr Easterley who reminds me of a conversation with him in London some years past, has requested me to make known to you a project of his for converting our tobo & corn stalks, to a purpose of great publick utility, as well as private emolument, and likewise to introduce to you Mr Burroughs his agent. I have thought that I could not better promote his object than by enclosing his letter to me, to you, by Mr Burroughs. I have made an experiment under his auspices to day on a small scale, tho’, as the weather was unfavorable, I could not attend the process
			 to a conclusion, I cannot as yet pronounce 
                  either on the profit to be expected from it. The process however is so simple, and so easily managed, by that I am induc’d to believe that it will be found to be, a discovery of real advantage to our country. Mr Easterley, was I think made known to me, by some person of credit, as one deserving of attention for his information & moral character; tho my recollection is too indistinct on this point, to allow me to be very explicit on
			 it. 
		  
          
            I am dear Sir with great respect & esteem yr friend & servt
            
                  Jas Monroe
          
        